Citation Nr: 0932781	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-39 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
myopia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to May 1947.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran was 
scheduled for a hearing before the Board in July 2009; he 
failed to report.

Although the RO reopened the claim and denied the claim on 
the merits in the August 2005 rating decision, the question 
of whether new and material evidence has been received to 
reopen such claim must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end; hence, what the RO may have determined in 
this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claim accordingly.  

In a statement received by the RO in September 2002, the 
Veteran appeared to raise the issue of entitlement to service 
connection for glaucoma.  Since this issue has not been 
developed for appellate review (while the August 2005 rating 
decision discusses evidence pertinent to this issue, it never 
formally adjudicated the issue), it is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision, in pertinent 
part, denied service connection for bilateral myopia 
essentially on the basis that myopia is a refractive error of 
the eye and, as such, is not considered a disability for VA 
purposes. 

2.  Evidence received since the February 2003 rating decision 
pertaining to the claim of service connection for bilateral 
myopia is either cumulative to, or redundant of, the evidence 
previously of record, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for bilateral myopia may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim to reopen decided herein, a May 2005 
letter provided the Veteran notice of the evidence needed to 
support his claim, and advised him of his and VA's 
responsibilities in the development of the claim.  He was 
also provided notice of the specific evidence needed to 
reopen the claim of service connection for myopia (see Kent 
v. Nicholson, 20 Vet. App. 1 (2006)).  (The Board recognizes 
that the May 2005 VCAA letter incompletely states that the 
Veteran is seeking service connection for left eye myopia 
instead of bilateral myopia; however, this is not a critical 
error in the case at hand as the letter correctly informed 
the Veteran of the specific evidence needed to reopen the 
claim for bilateral  myopia as is required under Kent.)  The 
Veteran had ample opportunity to respond to his notice letter 
and participate in the adjudicatory/appeal process.  He is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way.  He had ample opportunity to 
respond to his notice letter and participate in the 
adjudicatory/appeal process.

Regarding VA's duty to assist, the Veteran's available 
service treatment records (STRs) have been obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The appellant has not identified any pertinent 
evidence that is outstanding.  Notably, in a claim to reopen 
the duty to assist by arranging for an examination or 
securing a medical opinion does not attach until the claim 
has been reopened.  Evidentiary development in this matter is 
complete to the extent possible.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

II.  Claim to Reopen

Generally, when the RO denies a claim, and the veteran does 
not appeal the denial, such determination is final, and the 
claim may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B, 10d.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs include an April 1947 separation 
examination report, which notes findings of myopia of the 
left eye. 

Service connection for bilateral myopia was denied by an 
unappealed rating decision dated in February 2003.  The RO 
found that that myopia, a refractive error of the eye, could 
not be granted because this is one of the specific conditions 
for which service connection is barred by regulation, as it 
is not considered a disability for VA purposes.  

Evidence received since the February 2003 decision includes 
post-service private and VA examination reports and treatment 
records.  Some of this medical evidence is duplicative of 
that previously considered by the RO in 2003.  Additional 
evidence pertains to disabilities not herein at issue.  The 
remaining medical evidence does not show a superimposed eye 
disease or injury so as to allow service connection for 
myopia (refractive error of the eyes).  As the medical 
evidence received since February 2003 does not address the 
basis for the prior denial of the claim, i.e., the 
unestablished fact needed to substantiate the claim, it is 
not material, and does not raise a reasonable possibility of 
substantiating the claim.  Thus, it cannot serve to reopen 
the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for bilateral myopia may not be 
reopened.


ORDER

The appeal to reopen a claim of service connection for 
bilateral myopia is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


